Exhibit 10.39

IMCLONE SYSTEMS INCORPORATED

--------------------------------------------------------------------------------

2006 STOCK INCENTIVE PLAN

--------------------------------------------------------------------------------

ARTICLE I
PURPOSE

The purpose of this ImClone Systems Incorporated 2006 Stock Incentive Plan is to
enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer Eligible Employees, Consultants
and Non-Employee Directors stock-based incentives (thereby creating a means to
raise the level of equity ownership by such individuals) and provide other
incentives in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.

ARTICLE II
DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1   “Acquisition Event” has the meaning set forth in Section 4.2(d).

2.2   “Affiliate”   means each of the following: (a) any Subsidiary or Parent;
(b) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) that is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
and (c) any other entity in which the Company or any of its Affiliates has a
material equity interest and that is designated as an “Affiliate” by resolution
of the Committee.

2.3   “Award” means any award under the Plan of any Option, Stock Appreciation
Right, Restricted Stock Award, RSU Award, Performance Award or Other Stock-Based
Award.

2.4   “Board” means the Board of Directors of the Company.

2.5   “Cause” means with respect to a Participant’s Termination of Employment or
Termination of Consultancy, the following: (a) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
or a concept of like import), “cause” as defined under such agreement; provided,
however, that with regard to any agreement under which the definition of “cause”
applies only on occurrence of a change in control, such definition of “cause”
shall not apply until a change in control actually takes place and then only
with regard to a termination in the period covered thereby; or (b) if such an
agreement does not exist or “cause” is not defined in any such agreement,
termination due to a Participant’s insubordination, dishonesty, fraud,
incompetence, moral turpitude, willful misconduct, refusal to perform his or her
duties or responsibilities for any reason other than illness or incapacity or
materially unsatisfactory performance of his or her duties for the Company or an
Affiliate, as determined by the Committee in its sole discretion. With respect
to a Participant’s Termination of Directorship, “cause” means an act or failure
to act that constitutes cause for removal of a director under applicable
Delaware law.

2.6   “Change in Control” has the meaning set forth in Article XI.

2.7   “Change in Control Price” has the meaning set forth in Section 11.1.

A-1


--------------------------------------------------------------------------------


 

2.8   “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.

2.9   “Committee”

(a)   with respect to the application of the Plan to Eligible Employees and
Consultants, the “Committee” means the Compensation Committee of the Board
appointed from time to time by the Board (or another committee or committees of
the Board appointed for the purposes of administering the Plan). In the event
that more than one Committee is appointed by the Board, the Board shall specify
with respect to each Committee the group of Persons with respect to which such
Committee shall have the power to grant Awards. In the event that more than one
Committee is appointed by the Board, then each reference in the Plan to “the
Committee” shall be deemed a reference to each such Committee (subject to the
last sentence of this paragraph); provided, however, that each such Committee
may exercise only the power and authority granted to “the Committee” by the Plan
with respect to those Persons to which it has the power to grant Awards as
specified in the resolution of the Board appointing such Committee. Each
Committee shall be comprised of two or more Directors. Each Committee shall
consist of two or more non-employee directors, each of whom is intended to be a
“non-employee director” as defined in Rule 16b-3 promulgated under
Section 16(b) of the Exchange Act, an “outside director” as defined under
Section 162(m) of the Code and, to the extent required by the rules and
regulations of the Nasdaq Stock Market, an “independent director” as defined
under such rules and regulations; provided, however, that the foregoing shall
not apply to any Committee that does not have the power to grant Awards to
executive officers or Directors of the Company or otherwise make any decisions
with respect to the timing or the pricing of any Awards granted to such
executive officers and Directors. If for any reason such Committee does not meet
the requirements of Rule 16b-3 or Section 162(m) of the Code, such noncompliance
with the requirements of Rule 16b-3 or Section 162(m) of the Code, as
applicable, shall not affect the validity of Awards, grants, interpretations or
other actions of the Committee.

(b)   With respect to the application of the Plan to Non-Employee Directors, the
“Committee” means the Board.

2.10   “Common Stock” means the Common Stock, $0.001 par value per share, of the
Company.

2.11   “Company” means ImClone Systems Incorporated, a Delaware corporation, and
its successors by operation of law.

2.12   “Consultant” means any individual who (either directly or through his or
her employer) is an advisor or consultant to, or subject to Section 5.3, a
prospective advisor or consultant to, the Company or an Affiliate.

2.13   “Director” means a member of the Board of Directors of the Company (or
any successor to the Company).

2.14   “Disability” means, with respect to a Participant’s Termination, the
following:  (a) in the case where there is an employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award that defines “disability” (or words or a concept of like import),
“disability” as defined under such agreement; provided, however, that with
regard to any agreement under which the definition of “disability” applies only
on occurrence of a change in control, such definition of “cause” shall not apply
until a change in control actually takes place and then only with regard to a
termination in the period covered thereby; or (b) if such an agreement does not
exist or if “disability” is not defined in any such agreement, a permanent and
total disability as defined in Section 22(e)(3) of the Code. A Disability shall
be deemed to occur only at the time of the determination by the Committee of the
Disability.

2.15   “Effective Date” means the effective date of the Plan as defined in
Article XV.

A-2


--------------------------------------------------------------------------------


 

2.16   “Eligible Employee” means each employee of, or subject to Section 5.3,
each prospective employee of, the Company or an Affiliate.

2.17   “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
references to any section of the Exchange Act shall also be a reference to any
successor provision.

2.18   “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, the closing sales price
reported for the Common Stock on the applicable date: (a) as reported on the
principal national securities exchange in the United States on which it is then
traded; or (b) if not traded on any such national securities exchange, as quoted
on an automated quotation system sponsored by the National Association of
Securities Dealers, Inc. For purposes of the grant of any Award, the applicable
date shall be the date on which the Award is granted, or if the Common Stock
shall not have been reported or quoted on such date, on the first day prior
thereto on which the Common Stock was reported or quoted. For purposes of the
exercise of any Award, the applicable date shall be the date a notice of
exercise is received by the Committee or, if not a day on which the applicable
market is open, the next day that it is open.

2.19   “Family Member” means “family member” as defined in Section A.1.(a)(5) of
the general instructions of Form S-8.

2.20   “Good Reason” means, with respect to a Participant’s Termination of
Employment, the following: (a) in the case where there is an employment
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award that defines “good reason” (or words or a concept of like import), a
termination due to good reason (or words or a concept of like import), as
defined in such agreement at the time of the grant of the Award; provided,
however, that with regard to any agreement under which the definition of “good
reason” applies only on occurrence of a change in control, such definition of
“good reason” shall not apply until a change in control actually takes place and
then only with regard to a termination in the period covered thereby; or (b) if
such an agreement does not exist or if “good reason” is not defined in any such
agreement, as defined in the Award agreement, if at all.

2.21   “Incentive Stock Option” means any Option awarded to an Eligible Employee
under this Plan intended to be and designated as an “Incentive Stock Option”
within the meaning of Section 422 of the Code.

2.22   “Non-Employee Director” means a Director of the Company who is not an
active employee of the Company or an Affiliate.

2.23   “Non-Qualified Stock Option” means any Option awarded under this Plan
that is not an Incentive Stock Option.

2.24   “Non-Tandem Stock Appreciation Right” shall mean the right to receive an
amount in cash and/or stock equal to the difference between (a) the Fair Market
Value of a share of Common Stock on the date such right is exercised, and
(b) the aggregate exercise price of such right, otherwise than on surrender of
an Option.

2.25   “Option” means any option to purchase shares of Common Stock granted to
Eligible Employees, Non-Employee Directors or Consultants pursuant to
Article VI.

2.26   “Other Stock-Based Award” means an Award under Article X of the Plan that
is valued in whole or in part by reference to, or is payable in or otherwise
based on, Common Stock.

2.27   “Parent” means any parent corporation of the Company within the meaning
of Section 424(e) of the Code.

A-3


--------------------------------------------------------------------------------


 

2.28   “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.

2.29   “Performance Award” means an Award made pursuant to Article IX of the
Plan, which may be stated with reference to shares of Common Stock or to cash.

2.30   “Performance Period” has the meaning set forth in Section 9.1.

2.31   “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.

2.32   “Plan” means this ImClone Systems Incorporated 2006 Stock Incentive Plan,
as amended from time to time.

2.33   “Prior Plan” means the ImClone Systems Incorporated 2002 Stock Option
Plan, as amended from time to time.

2.34   “Reference Stock Option” has the meaning set forth in Section 7.1.

2.35   “Restricted Stock Award” means an Award of shares of Common Stock, or the
right to receive shares of Common Stock in the future, subject to the
restrictions under Article VIII.

2.36   “RSU” means a restricted stock unit, which is an Award the value of which
is calculated by reference to the value of shares of Common Stock, subject to
the restrictions under Article VIII.

2.37   “Restriction Period” has the meaning set forth in Subsection 8.3(a) with
respect to Restricted Stock Awards.

2.38   “Retirement” means, unless otherwise provided by the Committee at grant,
a Termination of Employment without Cause or Termination of Consultancy without
Cause (other than, in any such case, after the occurrence of an event that would
provide a basis for a Cause termination) at or after age 60 (provided the
Participant has at least ten years of service to the Company or its Affiliates)
or after age 65 (provided the Participant has at least five years of service to
the Company or its Affiliates). With respect to a Termination of Directorship,
Retirement means the failure to stand for reelection or the failure to be
reelected on or after the Participant has attained age 60 (provided the
Participant has at least ten years of service to the Company or its Affiliates)
or after age 65 (provided the Participant has at least five years of service to
the Company or its Affiliates). Determinations of length of service shall be
made by the Committee in its sole discretion.

2.39   “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

2.40   “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any Treasury regulations
thereunder.

2.41   “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision.

2.42   “Stock Appreciation Right” shall mean the right pursuant to an Award
granted under Article VII.

2.43   “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Employees, Non-Employee Directors or Consultants
granted pursuant to Article VI.

2.44   “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

A-4


--------------------------------------------------------------------------------


 

2.45   “Substitute Awards” mean Awards granted or shares of Common Stock issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted, by a company acquired by the Company or an Affiliate or with
which the Company or an Affiliate combines.

2.46   “Tandem Stock Appreciation Right” means the right to surrender to the
Company all (or a portion) of an Option in exchange for an amount in cash and/or
stock equal to the difference between (a) the Fair Market Value, on the date
such Option (or such portion thereof) is surrendered, of the Common Stock
covered by such Option (or such portion thereof), and (b) the aggregate exercise
price of such Option (or such portion thereof), or, if such Tandem Stock
Appreciation Right is granted after the date of the Reference Stock Option, the
aggregate exercise price of such appreciation right (or portion thereof).

2.47   “Ten Percent Stockholder” means a person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.

2.48   “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

2.49   “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
retaining a Participant as a Consultant ceases to be an Affiliate unless the
Participant otherwise is, or thereupon becomes, a Consultant to the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that a Consultant becomes an Eligible Employee or a Non-Employee Director upon
the termination of his or her consultancy, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Consultancy shall be deemed
to occur until such time as such Consultant is no longer any of a Consultant, an
Eligible Employee or a Non-Employee Director. Notwithstanding the foregoing, the
Committee may otherwise define Termination of Consultancy in the Award agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Consultancy thereafter.

2.50   “Termination of Directorship” means that the Non-Employee Director has
ceased to be a Director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a Director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Directorship in the Award agreement or, if no rights of a Participant are
reduced, may otherwise define Termination of Directorship thereafter.

2.51   “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another Affiliate
at the time the entity ceases to be an Affiliate. In the event that an Eligible
Employee becomes a Consultant or a Non-Employee Director upon the termination of
his or her employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer any of an Eligible Employee, a
Consultant or a Non-Employee Director. Notwithstanding the foregoing, the
Committee may otherwise define Termination of Employment in the Award agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Employment thereafter.

2.52   “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including by the
issuance of equity in a Person) whether for value or

A-5


--------------------------------------------------------------------------------


 

for no value and whether voluntarily or involuntarily (including by operation of
law). “Transferred” and “Transferable” shall have a correlative meaning.

ARTICLE III
ADMINISTRATION

3.1   The Committee.   The Plan shall be administered and interpreted by the
Committee. Notwithstanding anything herein to the contrary, the Board shall have
authority for administration and interpretation of the Plan with respect to
Non-Employee Directors and all references herein to the authority of the
Committee as applied to Non-Employee Directors shall be deemed to refer to the
Board.

3.2   Grants of Awards.   The Committee shall have full authority to grant,
pursuant to the terms of the Plan, to Eligible Employees, Consultants and
Non-Employee Directors: (i) Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock Awards, (iv) RSU Awards, (v) Performance Awards, and
(vi) Other Stock-Based Awards. Without limiting the generality of the foregoing,
the Committee shall have the authority:

(a)    to select the Eligible Employees, Consultants and Non-Employee Directors
to whom Awards may from time to time be granted hereunder;

(b)   to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Employees,
Consultants or Non-Employee Directors;

(c)    to determine the number of shares of Common Stock (if any) to be covered
by an Award granted hereunder;

(d)   to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);

(e)    to determine whether, to what extent and under what circumstances grants
of Options and other Awards under the Plan are to operate on a tandem basis
and/or in conjunction with or apart from other awards made by the Company
outside of the Plan;

(f)    to determine whether and under what circumstances an Option may be
settled in cash, Common Stock and/or restricted stock;

(g)    to determine whether, to what extent and under what circumstances Common
Stock and other amounts payable with respect to an Award under the Plan shall be
deferred either automatically or at the election of the Participant;

(h)   to determine whether an Option is an Incentive Stock Option or
Non-Qualified Stock Option;

(i)    to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Award;

(j)     to modify, extend or renew an Award, subject to Article XII herein,
provided, however, that if an Award is modified, extended or renewed and thereby
deemed to be the issuance of a new Award under the Code or the applicable
accounting rules, the exercise price of an Option may continue to be the
original exercise price even if less than the Fair Market Value of the Common
Stock at the time of such modification, extension or renewal;

A-6


--------------------------------------------------------------------------------


 

(k)         to determine at grant that an Option shall cease to be exercisable
or an Award shall be forfeited, or that proceeds or profits applicable to an
Award shall be returned to the Company, in the event the Participant engages in
detrimental activity with respect to the Company or its Affiliates (as such term
is defined by the Committee in the Award agreement) and, to interpret such
definition and to approve waivers with regard thereto; and

(l)          to determine whether or not an Award is intended to comply with
Section 162(m) of the Code.

3.3   Guidelines.

(a)   Subject to Article XII hereof, the Committee shall have the authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan and perform all acts, including the delegation of its
responsibilities (to the extent permitted by applicable law and applicable stock
exchange rules), as it shall, from time to time, deem advisable; to construe and
interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any agreements relating thereto); and to otherwise supervise the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. Notwithstanding the foregoing, no action of
the Committee under this Section 3.3 shall reduce the rights of any Participant
without the Participant’s consent. To the extent applicable, the Plan is
intended to comply with the applicable requirements of Rule 16b-3 and
Section 162(m) of the Code, and the Plan shall be limited, construed and
interpreted in a manner so as to comply therewith.

(b)   Without limiting the generality of the foregoing, the Committee may adopt
special guidelines and provisions for persons who are residing in or employed
in, or subject to, the taxes of, any domestic or foreign jurisdictions, to
comply with applicable laws, regulations, or accounting, listing or other
rules with respect to such domestic or foreign jurisdictions.

3.4   Decisions Final.   Any decision, interpretation or other action made or
taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all employees
and Participants and their respective heirs, executors, administrators,
successors and assigns.

3.5   Procedures.   The Board shall designate one of the members of the
Committee as chairman and the Committee shall hold meetings, subject to the
By-Laws of the Company, at such times and places as it shall deem advisable,
including, without limitation, by telephone conference or by written consent to
the extent permitted by applicable law. A majority of the Committee members
shall constitute a quorum. All determinations of the Committee shall be made by
a majority of its members. Any decision or determination reduced to writing and
signed by all the Committee members in accordance with the By-Laws of the
Company, shall be fully effective as if it had been made by a vote at a meeting
duly called and held. The Committee shall make such rules and regulations for
the conduct of its business as it shall deem advisable.

3.6   Designation of Consultants/Liability.

(a)   The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers or other employees to execute agreements or other
documents on behalf of the Committee.

(b)   The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the

A-7


--------------------------------------------------------------------------------


 

Committee or the Board in the engagement of any such counsel, consultant or
agent shall be paid by the Company. The Committee, its members and any person
designated pursuant to sub-section (a) above shall not be liable for any action
or determination made in good faith with respect to the Plan. To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

3.7   Indemnification.   To the maximum extent permitted by applicable law and
the Certificate of Incorporation and By-Laws of the Company and to the extent
not covered by insurance directly insuring such person, each officer and member
or former member of the Committee or the Board shall be indemnified and held
harmless by the Company against any cost or expense (including reasonable fees
of counsel reasonably acceptable to the Committee) or liability (including any
sum paid in settlement of a claim with the approval of the Committee), and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with the administration of the Plan, except to the extent arising out
of such officer’s, member’s or former member’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
employees, officers, Directors or members or former officers, Directors or
members may have under applicable law or under the Certificate of Incorporation
or By-Laws of the Company or any Affiliate or any agreement of indemnification.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under the Plan.

3.8   Delegation.   The Committee may delegate, to the extent permitted by law,
to one or more Directors or one or more officers or a committee of Directors or
officers the right to grant Awards to Eligible Employees who are not Directors
or officers of the Company and to cancel or suspend Awards to Eligible Employees
who are not Directors or officers of the Company.

ARTICLE IV
SHARE LIMITATION

4.1   Shares.

(a)   Aggregate Limitation.   The following provisions apply in determining the
aggregate number of shares of Common Stock available under the Plan.

(i)    The aggregate number of shares of Common Stock that may be granted or
used for reference purposes under the Plan shall not exceed 5,500,000 shares
plus (x) any Common Stock available for grant under the Prior Plan as of the
date stockholder approval of the Plan is obtained, and (y) any other shares
under the Prior Plan that again become available under
Section 4.1(a)(ii) (subject to any increase or decrease pursuant to
Section 4.2), which may be either authorized and unissued Common Stock or Common
Stock held in or acquired for the treasury of the Company or both. With respect
to Stock Appreciation Rights settled in Common Stock, the number of shares of
Common Stock underlying the Award at the time of grant (and not the net number
of shares of Common Stock issued to the Participant upon exercise and
settlement) shall count against the aggregate and individual share limitations
set forth under Sections 4.1(a) and (b). Any shares of Common Stock that are
subject to Awards of Options or Stock Appreciation Rights shall be counted
against this limit as one share for every share granted. Any shares of Common
Stock that are subject to Awards other than Options or Stock Appreciation Rights
shall be counted against this limit as 2.0 shares for every share granted. In no
event shall the aggregate number of shares of Common Stock granted pursuant to
Incentive Stock Options exceed 5,500,000 shares.

(ii)   If any shares of Common Stock subject to an Award (or an award under the
Prior Plan) are forfeited, expire or otherwise terminate without issuance of
such shares, or any Award or

A-8


--------------------------------------------------------------------------------


 

Prior Plan award is settled for cash, the shares shall, to the extent of such
forfeiture, expiration, termination or cash settlement, again be available for
Awards under the Plan. If a Stock Appreciation Right is granted in tandem with
an Option, such grant shall apply only once against the maximum number of shares
of Common Stock that may be issued under the Plan. Shares of Common Stock
underlying Awards (or Prior Plan stock options) settled in cash shall again be
available for issuance under the Plan.

(iii)  Any shares of Common Stock that again become available for grant pursuant
to this Section 4.1(a) shall be added back as one share if such share were
subject to an award under the Prior Plan or is subject to an Option or Stock
Appreciation Right granted under the Plan, and as 2.0 shares if such shares were
subject to an Award other than an Option or a Stock Appreciation Right granted
under the Plan.

(b)   Individual Participant Limitations.   The following provisions apply in
determining the Awards that may be granted to an individual during a fiscal year
of the Company.

(i)    The maximum number of shares of Common Stock subject to any Option or
Stock Appreciation Right which may be granted under the Plan during any 36-month
period to each Eligible Employee shall be 1,000,000 shares for each type of
Award (subject to any increase or decrease pursuant to Section 4.2). The maximum
number of shares of Common Stock subject to any Restricted Stock Award, RSU
Award, Performance Award or Other Stock-Based Award that is subject to the
attainment of specified performance goals which may be granted under the Plan
during any 36-month period to each Eligible Employee shall be 250,000 shares for
each type of Award (subject to any increase or decrease pursuant to
Section 4.2). If a Stock Appreciation Right is granted in tandem with an Option
it shall apply against the Eligible Employee’s individual share limitations for
both Stock Appreciation Rights and Options.

(ii)   The maximum payment under any Performance Award denominated in dollars
under the Plan to each Eligible Employee for any fiscal year shall be
$5,000,000.

(c)   Substitute Awards.   Substitute Awards shall not reduce the shares of
Common Stock authorized for grant under the Plan pursuant to Section 4.1(a) or
authorized for grant to an Eligible Employee during any period pursuant to
Section 4.1(b).

4.2   Changes.

(a)   The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any merger or consolidation of the Company or any Affiliate,
(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock, (iv) the dissolution or liquidation of
the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate or (vi) any other corporate
act or proceeding.

(b)   Subject to the provisions of Section 4.2(d), in the event of any such
change in the capital structure or business of the Company by reason of any
stock split, reverse stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, consolidation, spin-off,
reorganization, partial or complete liquidation, issuance of rights or warrants
to purchase any Common Stock or securities convertible into Common Stock, any
sale or transfer of all or part of the Company’s assets or business, any special
cash dividend or any other corporate transaction or event having an effect
similar to any of the foregoing and effected without receipt of consideration by
the Company, then the aggregate number and kind of shares that thereafter may be
issued under the Plan, the number and kind of shares or other property
(including cash) to be issued upon exercise of an outstanding Award or under
other Awards granted under the Plan and the purchase price thereof shall be
appropriately adjusted consistent with such

A-9


--------------------------------------------------------------------------------


 

change in such manner as the Committee shall deem equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
Participants under the Plan, and any such adjustment determined by the Committee
in good faith shall be final, binding and conclusive on the Company and all
Participants and employees and their respective heirs, executors,
administrators, successors and assigns. In connection with any event described
in this paragraph, the Committee may provide, in its sole discretion, for the
cancellation of any outstanding Awards and payment in cash or other property in
exchange therefor. Except as provided in this Section 4.2 or in the applicable
Award agreement, a Participant shall have no rights by reason of any issuance by
the Company of any class or securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend, any other increase or decrease in the number of shares of stock
of any class, any sale or transfer of all or part of the Company’s assets or
business or any other change affecting the Company’s capital structure or
business.

(c)   Except as otherwise determined by the Committee, fractional shares of
Common Stock resulting from any adjustment in Awards pursuant to
Section 4.2(a) or (b) shall be aggregated until, and eliminated at, the time of
exercise by rounding-down and any remaining fractional shares of Common Stock
shall be settled in cash. Notice of any adjustment shall be given by the
Committee to each Participant whose Award has been adjusted and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan.

(d)   In the event of (x) a merger or consolidation in which the Company is not
the surviving entity, (y) any transaction that results in the acquisition of
substantially all of the Company’s outstanding Common Stock by a single person
or entity or by a group of persons and/or entities acting in concert, or (z) the
sale or transfer of all or substantially all of the Company’s assets (all of the
foregoing being referred to as an “Acquisition Event”), then the Committee, in
its sole discretion, may terminate all vested and unvested Awards that are
outstanding as of the date of Acquisition Event by delivering notice of
termination to each Participant at least 20 days prior to the date of the
Acquisition Event, in which case, during the period from the date on which such
notice of termination is delivered to the date of the Acquisition Event, each
such Participant shall have the right to exercise in full all of his or her
vested and unvested Awards that are then outstanding (without regard to any
limitations on vesting or exercisability otherwise contained in the Award
agreements), but any such exercise shall be contingent on the consummation of
the Acquisition Event, and, provided that, if the Acquisition Event does not
occur within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void. If
an Acquisition Event occurs but the Committee does not terminate the outstanding
Awards pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) and Article XI shall apply.

4.3   Minimum Purchase Price.   Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.

ARTICLE V
ELIGIBILITY

5.1   General Eligibility.   All Eligible Employees, Consultants and
Non-Employee Directors are eligible to be granted Awards. Eligibility for the
grant of Awards and actual participation in the Plan shall be determined by the
Committee in its sole discretion.

5.2   Incentive Stock Options.   Notwithstanding the foregoing, only Eligible
Employees of the Company, its Subsidiaries and its Parent (if any) are eligible
to be granted Incentive Stock Options under this Plan. Eligibility for the grant
of an Incentive Stock Option and actual participation in this Plan shall be
determined by the Committee in its sole discretion.

A-10


--------------------------------------------------------------------------------


 

5.3   General Requirement.   The vesting and exercise of Awards granted to a
prospective employee or consultant shall be conditioned upon such individual
actually becoming an employee of or consultant to the Company or an Affiliate
within a reasonable time thereafter, as determined by the Committee.

5.4   Awards to Non-Employee Directors.   Awards made to Non-Employee Directors
shall in all cases be granted only in accordance with the compensation policy
established by the Company for members of the Board from time to time, which
policy may provide for formulaic Awards to Non-Employee Directors with
additional Awards to the chairman and vice-chairman of the Board and committee
chairs for services they provide in such roles, as well as additional grants to
Non-Employee Directors upon joining the Board.

ARTICLE VI
STOCK OPTIONS

6.1   Options.   Options may be granted alone or in addition to other Awards
granted under the Plan. The Committee shall have the authority to grant any
Eligible Employee, Consultant or Non-Employee Director one or more Options. Each
Option granted under the Plan shall be either: (a) an Incentive Stock Option or
(b) a Non-Qualified Stock Option.

6.2   Grants.   The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options. The Committee shall have the authority to grant any
Consultant or Non-Employee Director one or more Non-Qualified Stock Options. To
the extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof that does not so qualify
shall constitute a separate Non-Qualified Stock Option.

6.3   Terms of Options.   Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:

(a)   Exercise Price.   Other than in connection with Substitute Awards, the
exercise price per share of Common Stock subject to an Option shall be
determined by the Committee at the time of grant, provided that the per-share
exercise price of any Option shall not be less than 100% (or, in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, 110%) of the Fair
Market Value of the Common Stock at the time of grant (unless adjusted in
accordance with Section 4.2(b) pursuant to a merger, acquisition, or similar
corporate transaction). Other than pursuant to Section 4.2(b), in the absence of
shareholder approval, the Committee shall not be permitted to (a) lower the
option price per share of an Option after it is granted, (b) cancel an Option in
exchange for another Award or cash, and (c) take any other action with respect
to an Option that may be treated as a repricing under the rules and regulations
of the Nasdaq Stock Market.

(b)   Option Term.   The term of each Option shall be fixed by the Committee,
provided that no Option shall be exercisable more than ten (10) years after the
date the Option is granted, and provided, further, that the term of an Incentive
Stock Option granted to a Ten Percent Stockholder shall not exceed five years.

(c)   Exercisability.   Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant, provided, however, that in no event (except as provided in the next
sentence) shall Options be fully exercisable earlier than one year after grant
(except with respect to Options granted to Non-Employee Directors).
Notwithstanding the foregoing, in connection with an employment termination or
Change in Control, the Committee may waive any limitations on exercisability at
any time at or after grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Option may be exercised).

A-11


--------------------------------------------------------------------------------


 

(d)   Method of Exercise.   Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, to the extent vested,
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price (or arrangements satisfactory to the
Committee made for such payment) as follows: (i) in cash or by check, bank draft
or money order payable to the order of the Company; or (ii) on such other terms
and conditions as may be acceptable to the Committee, including tendering
(either actually or through attestation) or withholding shares of Common Stock.
No shares of Common Stock shall be issued until payment therefor, as provided
herein, has been made or provided for.

(e)   Non-Transferability of Options.   No Option shall be Transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
and all Options shall be exercisable, during the Participant’s lifetime, only by
the Participant. Notwithstanding the foregoing, the Committee may determine, in
its sole discretion, at the time of grant or thereafter that a Non-Qualified
Stock Option that is otherwise not Transferable pursuant to this Section is
Transferable to a Family Member in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee. A Non-Qualified Stock
Option that is Transferred to a Family Member pursuant to the preceding sentence
(i) may not be subsequently Transferred otherwise than by will or by the laws of
descent and distribution and (ii) remains subject to the terms of the Plan and
the applicable Award agreement. Any shares of Common Stock acquired upon the
exercise of a Non-Qualified Stock Option by a permissible transferee of a
Non-Qualified Stock Option or a permissible transferee pursuant to a Transfer
after the exercise of the Non-Qualified Stock Option shall be subject to the
terms of the Plan and the applicable Award agreement.

(f)    Termination by Death, Disability or Retirement.   Except as otherwise
(x) provided in a written agreement between the Company and the Participant or
(y) determined by the Committee at grant or (if no rights of the Participant are
reduced) thereafter, if a Participant’s Termination is by reason of death,
Disability or Retirement, all Options that are held by such Participant that are
vested and exercisable at the time of the Participant’s Termination may be
exercised by the Participant (or, in the case of death, by the legal
representative of the Participant’s estate) at any time within a period of one
year from the date of such Termination, but in no event beyond the expiration of
the stated term of such Options if the Options are Incentive Stock Options or if
such Termination is by reason of Retirement; provided, however, that in the case
of Retirement or Disability, if the Participant dies within such exercise
period, all unexercised Options held by such Participant shall thereafter be
exercisable, to the extent to which they were exercisable at the time of death,
for a minimum period of one year from the date of such death, but in no event
beyond the expiration of the stated term of such Options if the Options are
Incentive Stock Options.

(g)   Termination for Cause.   Except as otherwise (x) provided in a written
agreement between the Company and the Participant or (y) determined by the
Committee at grant or (if no rights of the Participant are reduced) thereafter,
if a Participant’s Termination (i) is for Cause or (ii) is a voluntary
Termination after the occurrence of an event that would be grounds for a
Termination for Cause, all Options held by such Participant, whether or not
vested,  shall thereupon terminate and expire as of the date of such Termination
or, if earlier, the date of the Cause event.

(h)   Termination for Any Other Reason.   Except as otherwise (x) provided in a
written agreement between the Company and the Participant or (y) determined by
the Committee at grant, or (if no rights of the Participant are reduced)
thereafter, if a Participant’s Termination is for any reason not set forth in
Section 6.3(f) or (g), all Options that are held by such Participant that are
vested and exercisable at the time of the Participant’s Termination may be
exercised by the Participant at any time within a period of 90 days from the
date of such Termination, but in no event beyond the expiration of the stated
term of such Options.

(i)    Unvested Options.   Except as otherwise (x) provided in a written
agreement between the Company and the Participant or (y) determined by the
Committee at grant or (if no rights of the

A-12


--------------------------------------------------------------------------------


 

Participant are reduced) thereafter, Options that are not vested as of the date
of a Participant’s Termination for any reason shall terminate and expire as of
the date of such Termination.

(j)    Incentive Stock Option Limitations.   To the extent that the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. Should any
provision of this Plan not be necessary in order for the Stock Options to
qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend this Plan accordingly, without the necessity
of obtaining the approval of the stockholders of the Company.

(k)   Form, Modification, Extension and Renewal of Options.   Subject to the
terms and conditions and within the limitations of the Plan, Options shall be
evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may modify, extend or renew outstanding Options granted under
the Plan (provided that the rights of a Participant are not reduced without his
or her consent).

(l)    Early Exercise.   The Committee may provide that an Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option and such
shares shall be subject to the provisions of Article VIII and treated as
restricted stock. Any unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.

(m)  Other Terms and Conditions.   Options may contain such other provisions,
which shall not be inconsistent with any of the terms of the Plan, as the
Committee shall deem appropriate.

ARTICLE VII
STOCK APPRECIATION RIGHTS

7.1    Tandem Stock Appreciation Rights.   Tandem Stock Appreciation Rights, by
their nature, may be granted only in conjunction with all or part of any Option
(a “Reference Stock Option”) granted under the Plan. In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such Reference Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Reference Stock Option.

7.2    Terms and Conditions of Tandem Stock Appreciation Rights.   Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:

(a)   Term.   A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until and then only to the extent the exercise or
termination of the Reference Stock Option causes the number of shares covered by
the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.

(b)   Exercisability.   Tandem Stock Appreciation Rights shall be exercisable
only at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VI, and shall be subject to the provisions of Section 6.3(c).

(c)   Method of Exercise.   A Tandem Stock Appreciation Right may be exercised
by the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the

A-13


--------------------------------------------------------------------------------


 

Participant shall be entitled to receive an amount determined in the manner
prescribed in this Section 7.2. Options that have been so surrendered, in whole
or in part, shall no longer be exercisable to the extent the related Tandem
Stock Appreciation Rights have been exercised.

(d)   Payment.   Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as determined by the Committee in its sole discretion
at the time of grant or, if permitted by the grant, at the time of exercise)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the Option exercise price per share specified in the Reference Stock
Option agreement (or, in the case of a Tandem Stock Appreciation Right granted
after the time of the grant of such Reference Stock Option, the exercise price
determined as set forth below) multiplied by the number of shares in respect of
which the Tandem Stock Appreciation Right shall have been exercised. The
exercise price of a Tandem Stock Appreciation Right shall be required to be in
accordance with Section 6.3(a) on the date of grant except (i) if such Tandem
Stock Appreciation Right is added to an Option after the date of grant of the
Option, in which case the exercise price of may not be less than 100% of the
Fair Market Value of one share of Common Stock on the date the right was granted
to the Participant (except in the case of Substitute Awards as provided in
Clause (ii), or (ii) in the case of Substitute Awards, in connection with an
adjustment pursuant to Section 4.2(b)..

(e)   Deemed Exercise of Reference Stock Option.   Upon the exercise of a Tandem
Stock Appreciation Right for Common Stock, the Reference Stock Option (or part
thereof, based on the value of the Common Stock issued on exercise) to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for purposes of the limitation set forth in Article IV of the Plan on the number
of shares of Common Stock to be issued under the Plan.

7.3    Non-Tandem Stock Appreciation Rights.   Non-Tandem Stock Appreciation
Rights may also be granted without reference to any Options granted under the
Plan.

7.4    Terms and Conditions of Non-Tandem Stock Appreciation Rights.  
Non-Tandem Stock Appreciation Rights granted hereunder shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, and the following:

(a)   Term.   The term of each Non-Tandem Stock Appreciation Right shall be
fixed by the Committee, but shall not exceed ten (10) years after the date the
right is granted.

(b)   Exercisability.   Non-Tandem Stock Appreciation Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at grant, provided, however, that in no
event (except as provided in the next sentence) shall Non-Tandem Stock
Appreciation Rights be fully exercisable earlier than one year after grant
(except with respect to Non-Tandem Stock Appreciation Rights granted to
Non-Employee Directors). Notwithstanding the foregoing, in connection with an
employment termination or Change in Control, the Committee may waive any
limitations on exercisability at any time at or after grant in whole or in part
(including, without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such right may be exercised).

(c)   Method of Exercise.   Subject to the installment, exercise and waiting
period provisions that apply under subsection (b) above, Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time in
accordance with the applicable Award agreement, by giving written notice of
exercise to the Company specifying the number of Non-Tandem Stock Appreciation
Rights to be exercised.

(d)   Payment.   Upon the exercise of a Non-Tandem Stock Appreciation Right, a
Participant shall be entitled to receive, for each right exercised, an amount in
cash and/or Common Stock (as determined by the Committee in its sole discretion
at the time of grant or, if permitted by the grant, at the time of exercise) no
greater than the excess of the Fair Market Value of one share of Common Stock on
the date the right is exercised over the Fair Market Value of one share of
Common Stock on the date the right was awarded to the Participant. The exercise
price of a Non-Tandem Stock Appreciation Right may not be less

A-14


--------------------------------------------------------------------------------


 

than 100% of Fair Market Value of a share of Common Stock on the date of grant
except in the case of Substitute Awards, in connection with an adjustment
pursuant to Section 4.2(b). Other than pursuant to Section 4.2(b), in the
absence of shareholder approval, the Committee shall not be permitted to
(a) lower the Fair Market Value per share of a Non-Tandem Stock Appreciation
Right after it is granted, (b) cancel a Non-Tandem Stock Appreciation Right in
exchange for another Award or cash, and (c) take any other action with respect
to a Non-Tandem Stock Appreciation Right that may be treated as a repricing
under the rules and regulations of the Nasdaq Stock Market.

7.5    Non-Transferability of Stock Appreciation Rights.   No Stock Appreciation
Right (whether a Tandem Stock Appreciation Right or a Non-Tandem Stock
Appreciation Right) shall be Transferable by the Participant otherwise than by
will or by the laws of descent and distribution, and all Stock Appreciation
Rights shall be exercisable, during the Participant’s lifetime, only by the
Participant.  Notwithstanding the foregoing, the Committee may determine, in its
sole discretion, at the time of grant or thereafter that a Stock Appreciation
Right that is otherwise not Transferable pursuant to this Section is
Transferable to a Family Member in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee.  A Stock Appreciation
Right that is Transferred to a Family Member pursuant to the preceding sentence
(i) may not be subsequently Transferred otherwise than by will or by the laws of
descent and distribution and (ii) remains subject to the terms of the Plan and
the applicable Award agreement.  Any shares of Common Stock acquired upon the
exercise of a Stock Appreciation Right by a permissible transferee of a Stock
Appreciation Right or a permissible transferee pursuant to a Transfer after the
exercise of the Stock Appreciation Right shall be subject to the terms of the
Plan and the applicable Award agreement.

ARTICLE VIII
RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNITS

8.1    Restricted Stock Awards and RSU Awards.   Restricted Stock Awards and RSU
Awards may be issued either alone or in addition to other Awards granted under
the Plan. The Committee shall determine the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, grants of
Restricted Stock Awards and RSU Awards shall be made, the number of shares to be
awarded, the price (if any) to be paid by the Participant (subject to
Section 8.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards. RSU Awards may be settled in shares of
Common Stock and/or in cash or any combination as determined by the Committee in
its sole discretion at or after the time of grant.

8.2   Awards and Certificates.   Eligible Employees, Consultants and
Non-Employee Directors selected to receive a Restricted Stock Award or RSU Award
shall not have any rights with respect to such Award, unless and until such
Participant has delivered a fully executed copy of the agreement evidencing the
Award to the Company and has otherwise complied with the applicable terms and
conditions of such Award. Further, such Award shall be subject to the following
conditions:

(a)    Purchase Price. Unless (x) otherwise provided by the Committee or
(y) prohibited by applicable law, the purchase price of a Restricted Stock Award
or RSU Award shall be zero. If required by law or the Committee otherwise
determines that a Restricted Stock Award or RSU Award shall have a purchase
price, such purchase price shall not be less than par value.

(b)   Acceptance. Restricted Stock Awards must be accepted within a period of 60
days (or such shorter period as the Committee may specify at grant) after the
grant date, by executing an Award agreement and by paying the price (if any) the
Committee has designated thereunder (such acceptance may be in any manner that
the Committee may establish, including deemed acceptance).

A-15


--------------------------------------------------------------------------------


 

8.3   Restrictions and Conditions.   Restricted Stock Awards and RSU Awards
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:

(a)    Restriction Period.

(i)     The Participant shall not be permitted to Transfer a Restricted Stock
Award or RSU Award awarded under the Plan during the period or periods set by
the Committee (the “Restriction Period”) commencing on the date of such Award,
as set forth in the Award agreement and such agreement shall set forth a vesting
schedule and any events that would accelerate vesting of the Restricted Stock
Award or RSU Award during such Restriction Period. Except as provided herein,
and except for Restricted Stock Awards or RSU Awards to Non-Employee Directors,
the minimum Restriction Period for a Restricted Stock Award or RSU Award shall
be three years (but with pro-rata or other graded vesting permitted over such
three-year period, but not prior to one year after grant, and in no event more
than one-third of the Award vesting in respect of any year); provided, that if
the Award is a performance-based Award the minimum Restriction Period for full
vesting and transfer shall be one year rather than three years. The limitations
in the preceding sentence shall not apply on up to five percent of the aggregate
shares of Common Stock available under the Plan set forth in Section 4.1, as
adjusted, when combined with the aggregate grants made under the limits set
forth in Section 10.2. Within these limits, based on service, attainment of
performance goals pursuant to Section 8.3(a)(ii) below and/or such other factors
or criteria as the Committee may determine in its sole discretion, the Committee
may place conditions on the grant. In addition, (x) upon a Change in Control,
(y) upon a Participant’s without Cause or Good Reason termination or termination
by reason of death, Disability or Retirement, or (z) if required pursuant to an
agreement in existence prior to the date of grant to which the Participant is a
party, the Committee in its sole discretion may (A) provide for the lapse of
restrictions in whole or in part, (B) accelerate the vesting of all or any part
of any Restricted Stock Award or RSU Award and/or (C) waive the deferral
limitations for all or any part of any such Award.

(ii)    Objective Performance Goals, Formulas or Standards. If the grant of a
Restricted Stock Award or RSU Award or the lapse of restrictions is based on the
attainment of performance goals, the Committee shall establish the objective
performance goals, including, to the extent the Committee so determines, from
among those set forth in Exhibit A hereto, and the applicable vesting percentage
of the Restricted Stock Award or RSU Award applicable to each Participant or
class of Participants in writing prior to the beginning of the applicable fiscal
year or at such later date as otherwise determined by the Committee and while
the outcome of the performance goals are substantially uncertain.

(b)   Rights as a Stockholder; Dividends. Beginning on the date of grant of a
Restricted Stock Award and subject to acceptance of the associated Award
agreement, the Participant shall become a shareholder of the Company with
respect to all shares of Common Stock subject to the Restricted Stock Award and
shall have all of the rights of a shareholder, including the right to vote such
shares and the right to receive distributions made with respect to such shares;
provided, however, that, in the absence of Committee action to the contrary, any
shares of Common Stock or any other property (other than regular cash
distributions) distributed as a dividend or otherwise with respect to any
Restricted Stock Award as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as the shares covered by such Award.

(c)    Termination. Except as otherwise (x) provided in a written agreement
between the Company and the Participant or (y) determined by the Committee at
grant or (if no rights of the Participant are reduced) thereafter, subject to
the applicable provisions of the Award agreement and the Plan, upon a

A-16


--------------------------------------------------------------------------------


 

Participant’s Termination for any reason during the relevant Restriction Period,
all Restricted Stock Awards and RSU Awards still subject to restriction will
vest or be forfeited in accordance with the terms and conditions established by
the Committee at grant or thereafter. In the absence of such provisions in the
Award agreement, in the event of:  (i) death, Disability or Retirement,
restrictions shall lapse on the Participant’s Restricted Stock Awards and RSU
Awards on a pro rata monthly basis through the date of Termination, with
performance awards paid at the end of the performance period based on actual
results; and (ii) any other Termination, any unvested Restricted Stock Awards or
RSUs shall immediately be cancelled.

(d)   Lapse of Restrictions. If and when the Restriction Period expires without
a prior forfeiture of the Restricted Stock Award or RSU Award, certificates for
shares attributable to such Award shall be delivered to the Participant (or, if
certificates were previously issued, replacement certificates shall be delivered
upon return of the previously issued certificates). All legends shall be removed
from said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee. Notwithstanding the foregoing, actual certificates shall not be
issued to the extent that book entry recordkeeping is used.

ARTICLE IX
PERFORMANCE AWARDS

9.1   Performance Awards.   Performance Awards may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the Eligible Employees, Consultants and Non-Employee Directors, to whom, and the
time or times at which, Performance Awards shall be awarded, the number of
Performance Awards to be awarded to any person, the duration of the period (the
“Performance Period”) during which, and the conditions under which, a
Participant’s right to Performance Awards will be vested, the ability of
Participants to defer receipt of Performance Awards, and the other terms and
conditions of the Award in addition to those set forth in Section 9.2. The
minimum Performance Period shall be one year.

The Committee shall condition the right to payment or vesting of any Performance
Award upon the attainment of objective performance goals established pursuant to
Section 9.2(b) below.

9.2   Terms and Conditions.   Performance Awards awarded pursuant to this
Article IX shall be subject to the following terms and conditions:

(a)    Earning or Vesting of Performance Award. At the expiration of the
applicable Performance Period, the Committee shall determine the extent to which
the performance goals established pursuant to Section 9.2(b) are achieved and
the percentage of each Performance Award that has been earned or vested.

(b)   Objective Performance Goals, Formulas or Standards. The Committee shall
establish the objective performance goals, including, to the extent the
Committee so determines, from among those set forth in Exhibit A hereto, for the
earning of Performance Awards based on a Performance Period applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable Performance Period or, to the extent such Award is intended to comply
with Section 162(m) of the Code, at such later date as permitted thereunder and
while the outcome of the performance goals is substantially uncertain.

(c)    Payment. Following the Committee’s determination, shares of Common Stock
and/or cash, as determined by the Committee in its sole discretion at the time
of grant or, if permitted by the grant, thereafter, shall be delivered to the
Eligible Employee, Consultant or Non-Employee Director, or his legal
representative, in an amount equal to such individual’s earned or vested
Performance Award. Notwithstanding the foregoing, the Committee may, in its sole
discretion and, to the extent

A-17


--------------------------------------------------------------------------------


 

Section 162(m) of the Code is applicable, in accordance therewith, (i) award a
number of shares of Common Stock or an amount of cash less than the earned
Performance Award and/or (ii) subject the payment of all or part of any
Performance Award to additional vesting, forfeiture and deferral conditions.

(d)   Termination. Subject to the applicable provisions of the Award agreement
and the Plan, upon a Participant’s Termination for any reason during the
Performance Period for a Performance Award, such Performance Award will vest or
be forfeited in accordance with the terms and conditions established by the
Committee at grant or, if no rights of the Participant are reduced, thereafter.

(e)    Accelerated Vesting. Upon (x) a Change in Control, (y) a Participant’s
without Cause or Good Reason termination or termination by reason of death,
Disability or Retirement, or (z) if required pursuant to an agreement in
existence prior to the date of grant to which the Participant is a party, the
Committee, in its sole discretion, may accelerate the vesting of all or any part
of any Performance Award or waive the deferral limitations for all or any part
of such Award.

ARTICLE X
OTHER STOCK-BASED AWARDS

10.1   Other Awards.

(a)    Subject to the limitations set forth in Section 4.1(a), the Committee is
authorized to grant to Eligible Employees, Consultants and Non-Employee
Directors Other Stock-Based Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to, shares of Common
Stock, including, but not limited to, (a) shares of Common Stock awarded as a
bonus, (b) shares of Common Stock in payment of the amounts due under an
incentive or performance plan sponsored or maintained by the Company or an
Affiliate, (c) stock equivalent units, and (d) Awards valued by reference to
book value of shares of Common Stock. Other Stock-Based Awards may be granted
either alone or in addition to or in tandem with other Awards granted under the
Plan.

(b)   Subject to the provisions of the Plan, the Committee shall have authority
to determine the Eligible Employees, Consultants and Non-Employee Directors, to
whom, and the time or times at which, such Awards shall be made, the number of
shares of Common Stock to be awarded pursuant to such Awards, and all other
conditions of the Awards.

(c)    The Committee may condition the grant or vesting of Other Stock-Based
Awards upon the attainment of specified performance goals, including, to the
extent the Committee so determines, from among those set forth on Exhibit A
hereto, as the Committee may determine, in its sole discretion.

10.2   Terms and Conditions.   Other Stock-Based Awards made pursuant to this
Article X shall be subject to the following terms and conditions:

(a)    Vesting. Any Award under this Article X and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion; provided,
that, except for Awards under this Article X to Non-Employee Directors, the
minimum vesting period for any such Award and any Common Stock covered by such
Award shall be three years (but with pro-rata or other graded vesting permitted
over such three-year period, but not prior to one year after grant, and in no
event more than one-third of the Award vesting in respect of any year);
provided, further, that if the Award is a performance-based Award the minimum
vesting period for full vesting shall be one year rather than three years. The
minimum vesting period limitations in the preceding sentence shall not apply on
up to five percent of the aggregate shares of Common Stock available under the
Plan set forth in Section 4.1, as adjusted,

A-18


--------------------------------------------------------------------------------


 

when combined with the aggregate grants made under the limits set forth in
Section 8.3. Within these limits, based on service, attainment of performance
goals, and/or such other factors or criteria as the Committee may determine in
its sole discretion, the Committee may place conditions on the grant. In
addition, (x) upon a Change in Control, (y) upon a Participant’s without Cause
or Good Reason termination or termination by reason of death, Disability or
Retirement, or (z) if required pursuant to an agreement in existence prior to
the date of grant to which the Participant is a party, the Committee in its sole
discretion may (A) accelerate the vesting of all or any part of any Other Stock
Based Award, and/or (B) waive the deferral limitations for all or any part of
any such Award.

(b)   Price. Common Stock issued on a bonus basis under this Article X may be
issued for no cash consideration to the extent permitted by law.

ARTICLE XI
CHANGE IN CONTROL PROVISIONS

11.1   Benefits.   In the event of a Change in Control of the Company (as
defined below), and except as otherwise provided by the Committee in an Award
agreement or, if no rights of the Participants are reduced, thereafter, a
Participant’s Award shall be treated as follows:

(a)    Unless the Committee provides otherwise in an Award agreement or if no
rights of the Participant are reduced, thereafter, no acceleration of vesting or
lapsing of restrictions shall occur with respect to an Award if the Committee
reasonably determines in good faith, prior to the occurrence of the Change in
Control, that the Award shall be continued, assumed, have new rights substituted
therefor or be treated in accordance with Section 4.2(d) hereof, but, unless the
Committee determines otherwise, any such Award shall automatically vest in full
upon the Participant’s Termination without Cause or for Good Reason within 18
months after the Change in Control.

(b)   In the event that subsection (a) above does not apply, all outstanding
Options and Non-Tandem Stock Appreciation Rights granted to a Participant prior
to the Change in Control shall be fully vested and immediately exercisable in
their entirety. The Committee, in its sole discretion, may provide at the time
of grant for the purchase of any Awards by the Company or an Affiliate for an
amount of cash equal to the excess of the Change in Control Price (as defined
below) of the shares of Common Stock covered by such Awards, over the aggregate
exercise price of such Awards. For purposes of this Section 11.1, “Change in
Control Price” shall mean the average Fair Market Value of a share of Common
Stock during the 20 trading days immediately prior to a Change in Control of the
Company or as otherwise determined by the Committee. Notwithstanding anything to
the contrary contained herein, for purposes of Incentive Stock Options, any
assumed or substituted Option shall comply with the requirements of Treasury
Regulation § 1.425-1 (and any amendments thereto).

(c)    In the event that subsection (a) above does not apply and unless the
Committee otherwise determines, all Performance Awards granted to a Participant
prior to the Change in Control shall vest on the following schedule:  (i) if at
least 50% of a Performance Award’s Performance Period has been completed, the
Award shall vest in full and be paid out as if the relevant Performance Period
had ended upon such Change in Control and the determination of the extent to
which any specified performance goals or targets had been achieved had been made
at such time, and (ii) if less than 50% of the Performance Award’s Performance
Period has been completed, the Award shall vest in full and shall be paid out at
50% of Award target without consideration of performance to date.

(d)   In the event that subsection (a) above does not apply, the restrictions to
which any Restricted Stock Awards or RSU Awards granted to a Participant prior
to the Change in Control are subject shall lapse as if the applicable
Restriction Period had ended upon such Change in Control.

 

A-19


--------------------------------------------------------------------------------


 

11.2   Change in Control.   “Change in Control” shall mean the occurrence of one
of the following events:

(a)   individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be an Incumbent Director;

(b)   any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes, after the Effective Date, a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 40% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that an event described in this
subsection (b) shall not be deemed to be a Change in Control if any of following
becomes such a beneficial owner:

(i)                the Company or any majority-owned subsidiary (provided, that
this exclusion applies solely to the ownership levels of the Company or the
majority-owned subsidiary),

(ii)             any tax-qualified, broad-based employee benefit plan sponsored
or maintained by the Company or any majority-owned subsidiary,

(iii)          any underwriter temporarily holding securities pursuant to an
offering of such securities, or

(iv)         any person pursuant to a Non-Qualifying Transaction (as defined
below);

(c)   the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:

(i)                50% or more of the total voting power of:

(x)             the corporation resulting from such Business Combination (the
“Surviving Corporation”), or

(y)           if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”),

is represented by Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination;

(ii)             no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 40%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation); and

A-20


--------------------------------------------------------------------------------


 

(iii)          at least a majority of the members of the board of directors of
the Parent Corporation (or if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination

(any Business Combination which satisfies all of the criteria specified in (i),
(ii) and (iii) above shall be deemed to be a “Non-Qualifying Transaction”); or

(d)   stockholder approval of a liquidation or dissolution of the Company,
unless the voting common equity interests of an ongoing entity (other than a
liquidating trust) are beneficially owned, directly or indirectly, by the
Company’s shareholders in substantially the same proportions as such
shareholders owned the Company’s outstanding voting common equity interests
immediately prior to such liquidation and such ongoing entity assumes all
existing obligations of the Company under this Plan.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 40% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such person becomes the beneficial owner of Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.

ARTICLE XII
TERMINATION OR AMENDMENT OF PLAN/NON-TRANSFERABILITY OF AWARDS

12.1   Termination or Amendment.   Notwithstanding any other provision of the
Plan, the Board (or a duly authorized Committee thereof) may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan (including any amendment deemed necessary to ensure that the Company
may comply with any regulatory requirement referred to in Article XIV), or
suspend or terminate it entirely, retroactively or otherwise; provided, however,
that, except (x) to correct obvious drafting errors or as otherwise required by
law or (y) as specifically provided herein, the rights of a Participant with
respect to Awards granted prior to such amendment, suspension or termination,
may not be reduced without the consent of such Participant and, provided
further, without the approval of the holders of the Company’s Common Stock
entitled to vote in accordance with applicable law, no amendment may be made
that would (i) increase the aggregate number of shares of Common Stock that may
be issued under the Plan under Section 4.1(a) (except by operation of
Section 4.2); (ii) increase the maximum individual limitations under
Section 4.1(b) (except by operation of Section 4.2); (iii) change the
classification of individuals eligible to receive Awards under the Plan;
(iv) extend the maximum option period under Section 6.3; (v) materially alter
the performance goals as set forth in Exhibit A; (vi) take any actions
prohibited by the last sentence of Section 6.3(a) or Section 7.4(d); or
(vii) require stockholder approval in order for the Plan to continue to comply
with the applicable provisions of Section 162(m) of the Code or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code. In no event may
the Plan be amended without the approval of the stockholders of the Company in
accordance with the applicable laws of the State of Delaware to increase the
aggregate number of shares of Common Stock that may be issued under the Plan,
decrease the minimum exercise price of any Award, or to make any other amendment
that would require stockholder approval under the rules of any exchange or
system on which the Company’s securities are listed or traded at the request of
the Company. The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above, except (x) to
correct obvious drafting errors or as otherwise required by law or applicable

A-21


--------------------------------------------------------------------------------


 

accounting rules, or (y) as specifically provided herein, no such amendment or
other action by the Committee shall reduce the rights of any holder without the
holder’s consent.

12.2   Non-Transferability of Awards.   Subject to Sections 6.3(e) and 7.5, no
Award shall be Transferable by the Participant (including, without limitation
to, a Family Member) otherwise than by will or by the laws of descent and
distribution, and all Awards shall be exercisable, during the Participant’s
lifetime, only by the Participant. Any attempt to Transfer any Award or benefit
except as expressly permitted herein shall be void, and any such benefit shall
not in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.
An Award that is Transferred pursuant to the first sentence of this Section 12.2
(i) may not be subsequently Transferred otherwise than by will or by the laws of
descent and distribution and (ii) remains subject to the terms of the Plan and
the applicable Award agreement. Notwithstanding anything to the contrary
contained in this Section 12.2 (or 6.3(e) and 7.5), if and to the extent
approved by the Committee in its sole discretion, an employee or Non-Employee
Director may transfer an Award (but not Awards constituting in excess of one
percent of the Common Stock outstanding in any single Transfer) to a charitable
organization. Any shares of Common Stock acquired by a permissible transferee
shall continue to be subject to the terms of the Plan and the applicable Award
agreement.

ARTICLE XIII
UNFUNDED PLAN

13.1   Unfunded Status of Plan.   The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but that are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.

ARTICLE XIV
GENERAL PROVISIONS

14.1   Legend and Custody.

(a)   The Committee may require each person receiving shares of Common Stock
pursuant to an Option or other Award under the Plan to represent to and agree
with the Company in writing that the Participant is acquiring the shares without
a view to distribution thereof. In addition to any legend required by the Plan,
the certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on Transfer.

(b)   All certificates for shares of Common Stock delivered under the Plan shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under (a) the rules, regulations and other requirements of
the Securities and Exchange Commission, (b) any stock exchange upon which the
Common Stock is then listed or any national securities exchange system upon
whose system the Common Stock is then quoted, or (c) applicable law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(c)   If stock certificates are issued in respect of an Award, the Committee may
require that any stock certificates evidencing such Award be held in custody by
the Company until the Award has vested or the restrictions thereon have lapsed,
and that, as a condition of any grant of such an Award, the Participant shall
have delivered a duly signed stock power, endorsed in blank, relating to the
Common Stock covered by such Award.

A-22


--------------------------------------------------------------------------------


 

14.2   Other Plans.   Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

14.3   Deferral; Dividends and Dividend Equivalents.   The Committee may, in its
sole discretion, establish terms and conditions pursuant to which the cash
payment or delivery of Common Stock pursuant to an Award may be deferred.
Subject to the provisions of the Plan, the terms of any Award (including a
deferred Award) may provide, if so determined by the Committee in its sole
discretion, for the payment of cash, Common Stock or other property dividends,
or cash payments in amounts equivalent to cash, Common Stock or other property
dividends (“Dividend Equivalents”), on either a current or a deferred basis,
with respect to the number of shares of Common Stock subject to such Award. The
Committee may also provide that any such dividends or dividend equivalents shall
be subject to the same restrictions and risk of forfeiture as the underlying
Award or be deemed to have been reinvested in additional Awards or otherwise
reinvested.

14.4   No Right to Employment/Directorship/Consultancy.   Neither the Plan nor
the grant of any Option or other Award hereunder shall give any Participant or
other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall they be a limitation in any way on the right of the Company
or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.

14.5   Withholding of Taxes.   The Company shall have the right to deduct from
any payment to be made pursuant to the Plan, or to otherwise require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld. Upon the vesting of a Restricted Stock Award or
RSU Award (or other Award that is taxable upon vesting), or upon making an
election under Section 83(b) of the Code, a Participant shall pay all required
withholding to the Company. If permitted by the Committee, the minimum
statutorily required withholding obligation with regard to any Participant may
be satisfied by (i) reducing the number of shares of Common Stock otherwise
deliverable or by delivering shares of Common Stock already owned, or (ii) the
Participant’s tendering to the Company of shares of Common Stock owned by such
Participant. Any fraction of a share of Common Stock required to satisfy such
tax obligations shall be disregarded and the amount due shall be paid instead in
cash by the Participant.

14.6   Listing and Other Conditions.

(a)   Except as otherwise determined by the Committee, as long as the Common
Stock is listed on a national securities exchange or system sponsored by a
national securities association, the issuance of any shares of Common Stock
pursuant to an Award shall be conditioned upon such shares being listed on such
exchange or system. The Company shall have no obligation to issue such shares
unless and until such shares are so listed, and the right to exercise any Option
or other Award with respect to such shares shall be suspended until such listing
has been effected.

(b)   If at any time counsel to the Company shall be of the opinion that any
sale or delivery of shares of Common Stock pursuant to an Option or other Award
is or may be unlawful or result in the imposition of excise taxes on the Company
under the statutes, rules or regulations of any applicable jurisdiction, the
Company shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act or otherwise, with respect to shares of Common Stock or
Awards, and the right to exercise any Option or other Award shall be suspended
until, in the opinion of said counsel, such sale or delivery shall be lawful or
will not result in the imposition of excise taxes on the Company.

A-23


--------------------------------------------------------------------------------


 

(c)   Upon termination of any period of suspension under this Section 14.6, any
Award affected by such suspension that shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares that would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award.

(d)   A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests, and
otherwise to cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval as the Company deems necessary or
appropriate.

14.7   Governing Law.   The Plan and actions taken in connection herewith shall
be governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).

14.8   Construction.   Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

14.9   Other Benefits.   No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.

14.10   Costs.   The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
any Awards hereunder.

14.11   No Right to Same Benefits.   The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

14.12   Death/Disability.   The Committee may, in its sole discretion, require
the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) and/or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.

14.13   Section 16(b) of the Exchange Act.   All elections and transactions
under the Plan by persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3. The Committee may establish and adopt written
administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of the Plan and the transaction of business
thereunder.

14.14   Section 409A of the Code.   The Board may amend the Plan as necessary to
comply with Section 409A of the Code without shareholder consent.

14.15   Successor and Assigns.   The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

A-24


--------------------------------------------------------------------------------


 

14.16   Severability of Provisions.   If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

14.17   Payments to Minors, Etc.   Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.

14.18   Headings and Captions.   The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

ARTICLE XV
EFFECTIVE DATE OF PLAN

The Plan shall become effective upon the date specified by the Board in its
resolution adopting the Plan, subject to the approval of the Plan by the
stockholders of the Company within 12 months before or after such date of
adoption, in accordance with the requirements of the laws of the State of
Delaware.

ARTICLE XVI
TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date.

ARTICLE XVII
NAME OF PLAN

The Plan shall be known as “ImClone Systems Incorporated 2006 Stock Incentive
Plan.”

A-25


--------------------------------------------------------------------------------


EXHIBIT A
PERFORMANCE GOALS

Performance goals established for purposes of the vesting of performance-based
Restricted Stock Awards, RSU Awards, Performance Awards and/or Other Stock-Based
Awards shall be based on one or more of the following performance goals
(“Performance Goals”), which may be set in terms of the performance of the
Company or any subsidiary, division, other operational unit or business segment
of the Company:  (i) the attainment of certain target levels of, or a specified
increase in, enterprise value or value creation targets; (ii) the attainment of
certain target levels of, or a specified increase in, after-tax or pre-tax
profits, including without limitation as attributable to continuing and/or other
operations of the Company; (iii) the attainment of certain target levels of, or
a specified increase in, operational cash flow or economic value added; (iv) the
attainment of a certain level of reduction of, or other specified objectives
with regard to limiting the level of increase in all or a portion of, the
Company’s bank debt or other long-term or short-term public or private debt or
other similar financial obligations of the Company, which may be calculated net
of cash balances and/or other offsets and adjustments as may be established by
the Committee; (v) the attainment of certain target levels of, or a specified
increase in, earnings per share or earnings per share from continuing
operations; (vi) the attainment of certain target levels of, or a specified
increase in, net sales, revenues, net income or earnings before income tax or
other exclusions; (vii) the attainment of certain target levels of, or a
specified increase in, return on capital employed or return on invested capital;
(viii) the attainment of certain target levels of, or a specified increase in,
after-tax or pre-tax return on stockholder equity; (ix) the attainment of
certain target levels of, or a specified increase in, the fair market value of
the shares of the Company’s Common Stock; (x) the growth in the value of an
investment in the Company’s Common Stock assuming the reinvestment of dividends;
(xi) a transaction that results in the sale of stock or assets of the Company;
(xii) the attainment of certain target levels of, or a specified reduction in,
expenses; or (xiii) implementation, completion or attainment of interim
measurable goals with regard to research, development, products or projects. The
Committee may also exclude the impact of an event or occurrence which the
Committee determines should be appropriately excluded, including
(i) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges, (ii) an event either not directly related to
the operations of the Company or not within the reasonable control of the
Company’s management, or (iii) a change in tax law or accounting standards
required by generally accepted accounting principles.

In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division or other operational unit
or business segment of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. The
Committee may: (i) designate additional business criteria on which the
performance goals may be based or (ii) adjust, modify or amend the
aforementioned business criteria.


--------------------------------------------------------------------------------